Citation Nr: 1449384	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-11 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to April 1986. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2011 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified at a Decision Review Officer (DRO) hearing and a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2012 and April 2013, respectively.  Transcripts of the hearings have been associated with the Veteran's VA claims folder.

The Board's review includes the paper and electronic records.


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's bilateral tinnitus began in active service.

2.  The weight of the evidence is against a finding that the Veteran currently has or has had a hearing loss for VA disability purposes in either ear since he filed his claim in July 2011.




CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, bilateral tinnitus was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  A bilateral hearing loss disability was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As to the claim of entitlement to service connection for bilateral tinnitus, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

As for the claim of entitlement to service connection for bilateral hearing loss, the requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July, September, and December 2011, and August and November 2012 of the information and evidence needed to substantiate and complete a claim of entitlement to service connection on a direct basis, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  VA provided notice of how disability evaluations and effective dates are assigned in September 2011.  These claims were most recently readjudicated in a supplemental statement of the case issued in January 2013.

The Board also observes that the Veteran was also afforded hearing before a DRO and the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor has he identified any prejudice in the conduct of the Board and DRO hearings.  By contrast, the hearings focused on the elements necessary to substantiate claim of entitlement to service connection for bilateral hearing loss, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate such a claim.  Indeed, the DRO informed him that he did not have a current hearing loss disability and that his remaining option was to go to a private medical provider to determine whether he has a hearing loss.  June 2012 hearing transcript, pages 4-5.  As such, the Board finds that, consistent with Bryant, the VLJ and DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) .

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims being adjudicated to the extent possible, and, as warranted by law, afforded a VA examination.  

The majority of the Veteran's service treatment records are not of record.  In September 2011, the RO obtained limited service treatment records and in December 2011 prepared a formal finding of unavailability of service records.  The appellant changed his name during service.  The RO in August 2012 requested a second search under the claimant's original name, and in September 2012 the service department reported that no additional records were found.  In November 2012, the RO prepared another formal finding of unavailability of service records.  The RO informed the claimant of its efforts in December 2011 and August and November 2012.  VA has a heightened duty to assist the Veteran in developing his claim since the records may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

As for VA treatment records, in February 2012 the RO indicated that there were no CAPRI records found regarding the disabilities at issue and that there were no primary care notes in CAPRI regarding the disabilities at issue.

The report of an October 2011 VA examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations and interview, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the October 2011VA examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Claims for Service Connection

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active duty.  See 38 U.S.C.A. § 1131.

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Where chronicity of certain diseases is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. §§ 3.303(b), 3.309(a).

The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.  In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a veteran's claim.  See 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when evidence, regardless of its date, establishes that a veteran had a chronic condition in service and still has that condition.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Analysis

The Veteran served as an infantryman.  Therefore, in-service noise exposure is conceded.

The October 2011 VA examiner noted that the Veteran's tinnitus interfered with his ability to fall asleep as well as causing headaches and irritation.  Therefore, the VA examiner diagnosed tinnitus.

The VA examiner indicated that she could not provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation because there were no service treatment records to determine if a hearing shift had taken place while in military service.  The appellant asserts that his ringing in his ears began in service and has continued to the present.  The claimant is competent to report this symptomatology and the Board finds him credible, especially in light of the evidence of in-service noise exposure.   Lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  As to the specific issue in this case, a relationship between tinnitus and active service falls within the realm of common knowledge of a lay person because the relationship can be based on lay observation such as ringing of the ears.  Cf. Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (lay persons not competent to diagnose cancer).  The evidence is in equipoise as to whether the Veteran's bilateral tinnitus began in active service.  In summary, the Board is of the opinion that the Veteran has met all requirements needed to establish service connection for tinnitus.  The benefit sought on appeal is accordingly allowed.

Turning to the claim of entitlement to service connection for a hearing loss disability, the Board has reviewed the October 2011 VA examination report.  This report does not show that the Veteran currently has or has had hearing loss disability for VA purposes since he filed his claim in July 2011.  At October 2011 VA examination, there were no auditory pure tone thresholds greater than 20 decibels in either ear and speech recognition was 98 percent bilaterally.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau 492 F.3d at 1377.  

The Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, the existence of a hearing loss based on specific pure tone thresholds and speech recognition scores falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1733 n. 4 (lay persons not competent to diagnose cancer).  Moreover, the Veteran is not reporting a contemporaneous or later diagnosis of a hearing loss disability since there is no medical evidence of a diagnosis of a hearing loss disability for VA purposes in either ear since he filed his claim in July 2011.  

As for continuity of hearing difficulty symptomatology, the Veteran is competent to report this symptomatology and the Board finds him credible.  That said, supporting medical evidence is required because a claim based on continuity of symptomatology can only be granted if there must be competent evidence of a current disorder for which there is continuity of symptomatology.  The weight of the evidence is against a finding that the Veteran currently has or has had a hearing loss for VA disability purposes in either ear since he filed his claim in July 2011.  In other words, the Veteran, while entirely competent to report difficulty hearings, is not competent to state that such symptoms are manifestations of a hearing loss disability for VA purposes.  In short, the Board finds that Davidson element (1), current disability, is not satisfied as to the claim of entitlement to service connection for bilateral hearing loss.

The Board concludes that the preponderance of the evidence is against granting service connection for bilateral hearing loss.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for bilateral tinnitus is granted.

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


